Citation Nr: 0504959	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  02-14 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for an acquired psychiatric disorder, 
to include a situational reaction, anxiety nervosa, and post-
traumatic stress disorder (PTSD), as a result of treatment 
received from a Department of Veterans Affairs medical 
facility.

2.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for a cardiovascular disability, to 
include coronary artery disease, as a result of treatment 
received from a Department of Veterans Affairs medical 
facility.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired 
psychiatric disorder to include a situational reaction and 
anxiety nervosa.

4.  Entitlement to service connection for PTSD.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
February 1966.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions by the Pittsburgh, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office (RO).  

The Board has rephrased the issues on appeal to reflect more 
accurately the veteran's contentions as identified by a 
February 2004 VA Star Review.  See Schroeder v. West, 212 
F.3d 1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (Holding that claims of service 
connection must be considered for all potential theories of 
entitlement).

On December 8, 2004, a hearing was held in Pittsburgh, 
Pennsylvania, before Michelle Kane, who is the Acting 
Veterans Law Judge making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(b), (c) (West 2002).  A transcript of 
that hearing has been associated with the record on appeal.

The Board notes that in a November 1999 rating decision, the 
RO denied the veteran's claim of entitlement to service 
connection for coronary artery disease, claimed as secondary 
to a service-connected duodenal ulcer, as not well grounded.  
Since that decision, however, the Veterans Claims Assistance 
Act of 2000, 38 U.S.C.A. § 5100 et seq. (West 2002), was 
enacted.  Unlike the version of the law in effect at that 
time, the VA is now charged with the duty to assist almost 
every claimant and with the duty to provide certain notices 
to claimants to assist them in pursuing the benefit sought.  
The new law further provides that a claim denied as not well 
grounded between July 14, 1999, and November 9, 2000, such as 
the service-connection claim decided in November 1999, can be 
readjudicated under the provisions of the new law.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7(b), 
114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  
Accordingly, in a February 2003 rating decision, the RO re-
adjudicated the veteran's claim.  However, that rating 
decision appears to indicate that the November 1999 rating 
decision was treated as a prior final denial of the veteran's 
claim.  The appropriateness of that action is referred to the 
RO for consideration.


REMAND

This case must be remanded for additional evidentiary 
development.  At a December 8, 2004 hearing, the veteran 
identified additional sources of medical records for 
treatment relevant to his claims.  The veteran stated that he 
had received disability benefits from the Social Security 
Administration for approximately 20 years and that that 
agency may have records pertaining to his psychiatric and 
cardiovascular disorders.  VA is required to obtain evidence 
from the Social Security Administration, including decisions 
by the administrative law judge, and give the evidence 
appropriate consideration and weight.  See Hayes v. Brown, 
9 Vet. App. 67, 74 (1996).  


The veteran routinely receives treatment at the VA Medical 
Center in Butler, Pennsylvania; at the VA Highland Drive 
medical facility in Pittsburgh, Pennsylvania; and at the VA 
University Drive medical facility in Pittsburgh, 
Pennsylvania.  He has also indicated that he has received 
treatment in Pennsylvania at VA facilities in Oakland and 
Aspinwall.  The latest VA records in the claims file are 
dated in January 2003.  VA records are considered part of the 
record on appeal since they are within VA's constructive 
possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
While this case is in remand status, the RO should obtain 
more current records.

The veteran has also testified that he has received treatment 
at a private hospital in Beaver County, Pennsylvania, for the 
disabilities pertaining to his claims.  These records must be 
obtained.

Additionally, the Board notes that service personnel records 
obtained in the development of the veteran's claim of 
entitlement to service connection for PTSD, appear to 
indicate that the veteran had service beyond the November 
1965 to February 1966 period that has already been verified.  
If the veteran has additional service, there may be 
additional service medical records pertaining to his claims.  
The RO should verify the veteran's complete dates of active 
service.

Finally, the issue of whether new and material evidence has 
been received to reopen a claim for service connection for an 
acquired psychiatric disorder to include a situational 
reaction and anxiety nervosa, is remanded to ensure full and 
complete compliance with the duty-to-notify provisions 
enacted by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA) [codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002)].  
That is, letters from the RO dated on November 21, 2001, and 
October 4, 2002, provided the veteran with the relevant 
notice regarding his section 1151 and PTSD claims, 
respectively, but failed to provide the required notice 
regarding his claim for service connection for an acquired 
psychiatric disorder.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Ensure that the notification 
requirements set forth at 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) are 
fully complied with and satisfied 
regarding the issue of whether new and 
material evidence has been received to 
reopen a claim for service connection for 
an acquired psychiatric disorder to 
include a situational reaction and 
anxiety nervosa.  This includes notifying 
the veteran specifically (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claim, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
that the claimant is expected to provide.  

The veteran should also be asked to 
provide any evidence in his possession 
that pertains to any of the claims on 
appeal.

2.  Contact the National Personnel 
Records Center (NPRC) in St. Louis, 
Missouri, and request the veteran's 
complete service medical records.  Ask 
NPRC to verify any periods of active duty 
the veteran has had since February 1966.

3.  Obtain the veteran's medical records 
from the VA facilities in Butler and 
Pittsburgh, Pennsylvania (including 
facilities identified by the veteran as 
Aspinwall, Oakland, Highland Drive, and 
University Drive), for treatment from 
January 2003 to the present.  Continue to 
request these VA records, either until 
the records are obtained or it is 
reasonably certain that the records do 
not exist or that further efforts to 
obtain the records would be futile.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility 
must provide a negative response if 
records are not available.

4.  Ask the veteran to complete release 
forms authorizing VA to request his 
treatment records from a hospital in 
Beaver County, Pennsylvania, at which he 
has been treated.  These medical records 
should then be requested, and the RO 
should specify that actual treatment 
records, as opposed to summaries, are 
needed.  All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.

5.  Request the veteran's medical and 
adjudication records from the Social 
Security Administration.  All efforts to 
obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.

6.  After the requested development has 
been completed, readjudicate the 
veteran's claims.  If any such action 
does not resolve the veteran's claims, 
issue the veteran and his representative 
a supplemental statement of the case 
pertaining to his unresolved claims.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




